Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered March 7, 2003, convicting him of grand larceny in the second degree and offering a false instrument for filing in the first degree (eight counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his criminal intent is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]; People v Rosenblitt, 198 AD2d 382, 383 [1993]). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the defendant possessed the requisite intent to defraud the State of New York through fraud*478ulent Medicaid claims (see People v Rosenblitt, supra; People v Weinberg, 183 AD2d 932, 934 [1992]; People v Chaitin, 94 AD2d 705, 705-706 [1983], affd 61 NY2d 683 [1984]). Moreover, upon the exercise of our factual review power, we are. satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that he was tried on a theory not presented in the indictment is unpreserved for appellate review (see People v Udzinski, 146 AD2d 245 [1989]), and in any event, is without merit (see People v Rivera, 268 AD2d 445 [2000]; People v Espinal, 208 AD2d 644, 645 [1994]).
The defendant was afforded the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]).
The defendant’s remaining contention is unpreserved for appellate review, and in any event, is without merit (see People v Tarikere, 173 AD2d 660 [1991]; People v Albanese, 144 AD2d 952 [1988]). Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.